WICKER, J.
hln this criminal proceeding, defendant, Albert Morris, Jr., challenges the sufficiency of the evidence presented against him at trial for his misdemeanor conviction for false imprisonment in violation of La. R.S. 14:46. For the following reasons, we dismiss defendant’s writ application as moot.
On November 7, 2014, the Jefferson Parish District Attorney filed a bill of information charging defendant with false imprisonment in violation of La. R.S. 14:46. The matter proceeded to a bench trial and on June 16, 2015, the trial judge, the Honorable Ellen Kovach, found defendant guilty as charged. On June 23, 2016, the trial judge sentenced defendant to imprisonment in the parish prison for six months. At the sentencing hearing, defense counsel orally moved for a new trial, challenging the sufficiency of the evidence presented against him at trial. On July 12, 2016, after sentencing, defendant filed a written motion for new trial.
On October 24, 2016, defendant filed the instant writ application seeking review of his conviction for false imprisonment. However, the official record reflects that subsequent to the filing of this writ application, the trial judge heard and denied defendant’s outstanding motion for new trial on November 7, 2016. Defendant then filed a second, timely writ application with this Court on December 7, 2016. In his second writ application, 16-KP-712, defendant again challenged the sufficiency of the evidence presented against him at trial to support his conviction for false imprisonment. Further, in that application, defendant contended that the issues raised in that application are identical to those raised herein. Defendant submitted to this Court that his second application renders the instant application “moot” and further contended that the instant writ application would be “withdrawn;” however, defendant has not filed a motion to dismiss the instant writ application.
[ {.After consideration of defendant’s writ application in 16-KP-712, in which he argued that the evidence presented against him was insufficient to support his false imprisonment conviction, this Court affirmed defendant’s conviction. See State v. Morris, 16-712 (La. App. 5 Cir. 12/29/2016), 209 So.3d 420, 2016 WL 7474149. Consequently, the assignment of error raised in the instant writ application—challenging the sufficiency of the evidence presented against defendant to support his false imprisonment conviction—is moot. Accordingly, this writ is dismissed.